Citation Nr: 1545666	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  15-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to a service-connected left ankle condition.

2.  Entitlement to service connection for osteoarthritis.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral partial atrophy, optic nerve. 


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

With respect to the issue of entitlement to service connection for tinnitus, service connection was originally denied in November 2011.  The Veteran did not appeal this decision.  The November 2011 decision became final, and as a result the Board must consider whether new and material evidence has been received to reopen that claim.  The issue on appeal has been characterized on the title page accordingly.

With respect to the issue of entitlement to service connection for bilateral partial atrophy, optic nerve (originally claimed as defective vision), service connection was originally denied in December 1957.  The Veteran did not appeal this issue and as a result it became final.  The Veteran subsequently filed a claim to reopen which was denied in a November 2011 rating decision.  The Veteran did not appeal this decision.  The November 2011 decision became final, and as a result the Board must consider whether new and material evidence has been received to reopen that claim.  The issue on appeal has been characterized on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric condition and osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Evidence regarding the Veteran's tinnitus claim associated with the claims file since the November 2011 rating decision, when considered by itself or in connection with evidence previously assembled, is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus. 

2.  Evidence regarding the Veteran's bilateral partial atrophy, optic nerve claim associated with the claims file since the November 2011 rating decision, when considered by itself or in connection with evidence previously assembled, is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral partial atrophy, optic nerve.  


CONCLUSIONS OF LAW

1.  The November 2011 rating decision denying service connection for tinnitus and bilateral partial atrophy, optic nerve is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).
 
2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for bilateral partial atrophy, optic nerve.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.   

In this case, the Veteran was advised by a March 2014 letter of the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided before the June 2014 rating decision now on appeal.  As a result, VA has complied with the duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records and identified private medical records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in December 1957 and October 2011 for his eye condition and tinnitus, respectively.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In both instances, the examiners considered the Veteran's relevant medical history and provide well-reasoned and adequately supported opinions. 

Furthermore, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456   (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion. Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, even if these examinations were inadequate, any such inadequacies are moot as the Board is finding that new and material evidence has not been received to reopen the claims.

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II. New and Material Evidence Tinnitus

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The issue of entitlement to service connection for tinnitus was originally adjudicated in the November 2011 rating decision.  The Veteran did not perfect an appeal, and later filed a claim to reopen in August 2013.  The RO denied the Veteran's claim in its June 2014 rating decision for failure to submit new and material evidence.  The RO reaffirmed this decision in its June 2015 Statement of the Case (SOC).

The evidence at the time of the November 2011 rating decision included service treatment records, VA treatment records, an October 2011 VA examination, and the Veteran's lay statements.  The RO denied the Veteran's claim as there was no evidence linking the Veteran's tinnitus to his military service.  As a result, new and material evidence must relate to an unestablished fact necessary to substantiate the claim, such as a link between the Veteran's tinnitus and his military service.

Currently, the Veteran has provided only bare assertions that his tinnitus is related to service.  That is to say, the Veteran has provided no detail with regard to his contentions.  He simply filed the claim to reopen, a notice of disagreement, and a Form 9 substantive appeal, with no evidence linking his tinnitus to service.  In fact, the Veteran has provided no additional argument since the November 2011 rating decision.  In addition, there is no new medical evidence, either private or VA, that links the Veteran's tinnitus to his military service. 
Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for tinnitus.  The RO denied the Veteran's claim because the evidence did not establish that the Veteran's tinnitus was related to service.  Since then, there has been no medical evidence added to the file which would establish this element.  The Veteran's bare assertion that his claimed condition is related to service is cumulative.  In summary, the defects with respect to the service connection criteria at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for tinnitus may not be reopened.

III.  New and Material Evidence Eye Condition

The issue of entitlement to service connection for an eye condition was originally adjudicated in a December 1957 rating decision.  It was later readjudciated in the November 2011 rating decision.  The Veteran did not perfect an appeal, and later filed a claim to reopen in August 2013.  The RO denied the Veteran's claim in its June 2014 rating decision for failure to submit new and material evidence.  The RO reaffirmed this decision in its June 2015 Statement of the Case (SOC).

The RO denied the Veteran's claim in the November 2011 rating decision for failure to submit new and material evidence.  This is the most recent final decision in this matter.  Service connection was originally denied in the December 1957 rating decision because there was no evidence of an in-service event to cause or aggravate the Veteran's eye condition.  

The evidence at the time of the November 2011 rating decision included service treatment records, private treatment records, VA treatment records, a December 1957 VA examination, and the Veteran's lay statements.  The RO denied the Veteran's claim for failure to submit new and material evidence.  As mentioned, the claim was originally denied in December 1957 as there was no evidence of an in-service event, and thus no possible link between the Veteran's eye condition and his military service.  As a result, new and material evidence must relate to an unestablished fact necessary to substantiate the claim, such as an in-service occurrence or a link between the Veteran's service and his current eye condition.

Currently, the Veteran has provided only bare assertions that his eye condition is related to service.  As with his tinnitus claim discussed above, the Veteran has provided no further detail with regard to his contention that his eye condition is related to service.  There is no additional evidence other than the Veteran's claim to reopen, notice of disagreement, and Form 9 substantive appeal with respect to the Veteran's eye claim.  In the Form 9 the Veteran asserted that his eyes were strained as a result of training, but provides no further detail.  This statement is essentially duplicative of other statements made by the Veteran in conjunction with the prior adjudication of his claims.  As a result, the Board does not find this to be new or material evidence.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for bilateral partial atrophy, optic nerve.  The RO originally denied the Veteran's claim because the evidence did not establish an in-service incurrence or any link between the Veteran's eye condition and his military service.  Since then, there has been no medical evidence added to the file which would establish this element.  The Veteran's assertion his eyes were strained in service is cumulative.  In summary, the defects with respect to the service connection criteria at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for bilateral partial atrophy, optic nerve may not be reopened.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for tinnitus is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for bilateral partial atrophy, optic nerve is denied.


REMAND

With respect to the Veteran's service connection claims for an acquired psychiatric condition and osteoarthritis, the Board finds that VA examinations are warranted. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The Veteran has not been afforded VA examinations to determine the etiology of any currently diagnosed psychiatric disability or osteoarthritis.  The Board finds that the evidence of record warrants a VA examination for both claimed conditions.

In addition, the Board notes that with respect to the Veteran's claimed psychiatric condition, he alleges in his July 2015 Form 9 Substantive Appeal that the condition may be secondary to his service-connected left ankle.  As such, the VA examiner should address the possibility of an acquired psychiatric condition being etiologically related to the Veteran's service-connected left ankle.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claim on appeal.  

If the Veteran is currently receiving VA treatment, obtain any updated VA treatment records and  associate them with the file.  Take appropriate steps to obtain any private treatment records identified by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss any relevant medical or lay evidence.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for a psychiatric disorder.  The examiner should reconcile his findings with any conflicting medical evidence of record.

b) If the Veteran is diagnosed with a psychiatric disorder, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

c) If the Veteran is diagnosed with a psychiatric disorder, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disorder was caused by, or is aggravated by the Veteran's service-connected left ankle disability or any other service-connected disability. 

If the service-connected left ankle disability and/or other service-connected disability aggravates (i.e., permanently worsens) a psychiatric disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed osteoarthritis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if the Veteran has a current diagnosis of osteoarthritis of any joint.  

If the Veteran is diagnosed with osteoarthritis, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed osteoarthritis, or relevant condition, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


